PER CURIAM
In this appeal, appellant seeks reversal of an order committing him for a period not to exceed 180 days. ORS 426.130. He contends, in an unpreserved assignment of error, that the trial court erred in failing to inform him of his right to subpoena witnesses, as required by ORS 426.100(1). The state concedes the error, and we agree that that failure constitutes plain error. We further conclude, for the reasons stated in State v. M. L. R., 256 Or App 566, 570-72, 303 P3d 954 (2013), that it is appropriate to exercise our discretion to correct the error.1
Reversed.

 Our resolution obviates the need to address appellant’s other assignment of error.